 



Exhibit 10.1



 

SEPARATION AND SETTLEMENT AGREEMENT

 

This Separation and Settlement Agreement (the “Agreement”) is made and entered
into as of this July 1, 2018 by and between ALLIANCE MMA, INC. (“Alliance MMA”),
and Wilbur (“Burt”) Watson (“Watson”).

 

RECITALS

 

WHEREAS, other than what is specifically excluded herein, the parties have
agreed to terminate the employment with Alliance MMA without admission of
liability, pursuant to the terms of this Agreement and the General Release to be
signed by Watson in addition to this Agreement and attached hereto as “Exhibit
A.”

 

NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
herein and in the General Release, given for valuable consideration, the
sufficiency of which is hereby acknowledged, the parties agree as follows:

 

1.       Separation. Alliance MMA and Watson mutually agree to separate Watson
from employment with Alliance MMA. Effective July 1, 2018, Watson shall be
relieved of all duties and responsibilities associated with his employment with
Alliance MMA (“Separation Date”).

 

2.       Severance and Settlement Payment. In consideration for entering this
Agreement, for release set forth herein and in the General Release and
termination of the employment agreement, Watson shall receive as “Severance Pay”
the following:

  

(a) Alliance MMA shall pay Watson a lump sum payment of $50,000 due with the
closing of a corporate transaction, currently anticipated to be November 2018.
Watson understands that Alliance MMA shall not be withholding any lawful
deductions regarding this payment and Watson agrees to pay any and all taxes
applicable. Moreover, Watson agrees to indemnify Alliance MMA for any loss or
obligation caused by failure of Watson to satisfy any tax obligation(s). Watson
further understands that Alliance MMA shall issue an IRS Form 1099 for the
payment specified in this paragraph.

 

1 

 

  

3.       Additional Consideration. As additional consideration for entering this
Agreement, and for the release set forth herein and in the General Release,
Alliance MMA agrees the MMA Promotion Agreement with Hard Rock Casino is solely
owned by Watson and AMMA retains no rights to the agreement.

  



4.       Release.

 



(a)       As consideration for the Severance Pay and the promises set forth in
Paragraph 3, Watson agrees for himself, his assignees, his estate,
administrators, executors and heirs, and for any and all persons or entities
claiming by or through his or such persons or entities, to release and forever
discharge each of the Alliance MMA Releasees (as defined below) from, and to
waive any and all rights with respect to all manner of claims, Complaints,
causes of Complaint, suits, judgments, rights, demands, debts, damages, or
accountings of whatever nature, legal, equitable or administrative, whether the
same are now known or unknown, which Watson ever had, now has or may claim to
have, upon or by reason of the occurrence of any matter, cause or thing
whatsoever (whether under federal or state statutory or common law) arising from
or relating in any way to his employment with Alliance MMA and/or any claim set
forth in the Charge other than what has been specifically excluded herein. This
release specifically includes, but is not limited to, a release of any and all
claims pursuant to federal and state wage payment laws (including the Fair Labor
Standards Act), the Older Worker Benefit Protection Act, the Age Discrimination
in Employment Act, Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, Executive Order 11246, the Rehabilitation Act of 1973, 42
U.S.C. §1981-1988, the Civil Rights Act of 1991, civil rights acts of any state,
state and federal family and/or medical leave acts, the Consolidated Omnibus
Budget Reconciliation Act of 1985, the Employee Retirement Income Security Act
of 1974, and any other federal, state or local laws or regulations of any kind,
whether statutory or decisional. This release also includes, but is not limited
to, a release of any claims for wrongful termination, breach of contract, or any
tort, including fraud or fraud in the inducement, defamation, retaliation,
misrepresentation, violation of public policy or invasion of privacy,
intentional infliction of emotional distress, negligent infliction of emotional
distress, negligent hiring, negligent retention, negligent supervision and all
other claims that were raised or could have been raised to date.

 

As used in this Section, “Alliance MMA Releasees” shall mean: (A) Alliance MMA;
(B) all current or former employees, directors, officers, trustees, managers,
agents or attorneys of Alliance

 

2 

 

 

 

MMA, and any and all predecessors, parent and subsidiary corporations and
affiliates; (C) the insurers and benefit plans of Alliance MMA; (D) successors
of Alliance MMA or its affiliates; and (E) the estates, administrators,
executors and heirs of any such persons. The release set forth in this Paragraph
shall not be construed to release the rights of any party arising under this
Agreement.

 

(b)       Watson agrees that he will not institute any claim for damages by
charge or otherwise, nor will he authorize any other party to institute any
claim for damages, via administrative or legal proceedings, against the Alliance
MMA Releasees.

 

5.       OWBPA. The release in Paragraph 4 of this Agreement includes a waiver
of all Claims against the Alliance MMA Releasees under the Age Discrimination in
Employment Act (“ADEA”) and the Older Workers Benefit Protection Act (“OWBPA”).
Therefore, pursuant to the requirements of the ADEA and OWBPA, Watson
specifically acknowledges the following:

 

(a)that he has been advised to consult with an attorney of her choosing
concerning the legal significance of this Agreement;

 

(b)that he has read and understands this Agreement in its entirety;

 

(c)that the consideration set forth in Paragraphs 2 and 3 of this Agreement is
adequate and sufficient for his entering into this Agreement and consists of
benefits to which he is not otherwise entitled;

 

(d)that he has been offered twenty-one (21) days to consider this Agreement
before executing it and that any changes to this Agreement subsequently agreed
upon by the parties, whether material or immaterial, do not restart this period
for consideration;

 

(e)that he has been advised that during the seven (7) day period following his
execution of this Agreement, he may revoke his acceptance of this Agreement by
delivering written notice to counsel for Alliance MMA, Kelly DeGance, Esquire,
Alexander DeGance Barnett, P.A., 1500 Riverside Avenue, Jacksonville FL 32204
and that this Agreement shall not become effective or enforceable until after
the revocation period has expired; and

 

(f)that Watson has executed this Agreement knowingly and voluntarily, without
duress or reservation of any kind, and after having given the matter full and
careful consideration.

3 

 

  

6.       Restrictive Covenants. All obligations set forth in the Non-Competition
and Non- Solicitation Agreement executed on January 18, 2016 remain in full
force an effect, except as set forth below. A copy of the Non-Competition and
Non-Solicitation Agreement signed by Watson is attached hereto as “Exhibit B.”

 

(a)       The final sentence of Paragraph 2, Non-Competition and
Non-Solicitation, shall be modified to state as follows: “Accordingly, at all
times during the Selling Member’s employment with the Company and until February
1, 2019 the Selling Member will not, directly or indirectly: ”

 

(b)       Paragraph 2(a), Non-Competition and Non-Solicitation, shall be
modified to state as follows: “Engage in any business or enterprise (whether as
owner, partner, officer, director, employee, consultant, investor, lender or
otherwise, except as the holder of not more than one percent (1%) of the
outstanding capital stock of a company) that directly or indirectly competes
with the Company’s business in the Mixed Martial Arts (“MMA”) industry or the
business of any of its subsidiaries in the MMA industry anywhere in the United
States, including but not limited to any business or enterprise that develops,
manufactures, markets, or sells any product or service that competes with any
product or service developed, manufactured, marketed or sold, or planned to be
developed, manufactured, marketed or sold, by the Company or any of its
subsidiaries in the MMA industry while the Selling Member was employed by the
Seller or the Company; or ”

  

(c)       Nothing in this Agreement or the Non-Competition and Non-Solicitation
Agreement is intended to preclude Watson from working in the boxing industry.

 

All obligations set forth in the Non-Competition and Non-Solicitation Agreement
executed on January 18, 2016 that are not modified as set forth above in
paragraphs 7(a-c) remain in full force an effect.

 

7.       Confidentiality. Watson shall keep the terms of this Agreement and the
General Release confidential and shall refrain from revealing the amount of the
Severance Pay to anyone other than her immediate family, legal counsel,
accountants, tax advisors, taxing authorities, the Social Security
Administration, or as may be required by law, pursuant to court or
administrative directives or subpoena, or as the parties may agree in writing.
In the event of a breach of this Section, the non-breaching party may pursue any
one or all of the following remedies: i) termination of this Agreement, ii)
rescission of this Agreement, iii) injunctive relief to prevent further breach,
iv) monetary damages, or v) any other remedy a court of competent jurisdiction
determines appropriate. The remedies are cumulative to all other remedies at law
or equity. In any action brought for breach of this Section, the prevailing
party shall be entitled to recover reasonable attorney’s fees and costs.

 

9.       Non-Disparagement. Alliance MMA agrees to instruct its managers and
directors not to make any statements, written or oral, which denigrate,
disparage, or defame the goodwill or reputation of Watson. Watson agrees to
refrain from taking actions or making statements, written or oral, which
denigrate, disparage, or defame the goodwill or reputation of Alliance MMA its

 

4 

 

  

affiliates, divisions, branches, predecessors, successors, assigns, trustees,
officers, directors, administrators, partners, agents, and former and current
employees and directors. In the event of a breach of this Section, the
non-breaching party may pursue any one or all of the following remedies: i)
termination of this Agreement, ii) rescission of this Agreement, iii) injunctive
relief to prevent further breach, iv) monetary damages, or v) any other remedy a
court of competent jurisdiction determines appropriate. The remedies are
cumulative to all other remedies at law or equity. In any action brought for
breach of this Section, the prevailing party shall be entitled to recover
reasonable attorney’s fees and costs.

  

10.       General Release. As consideration for the Severance Pay and the
promises set forth in Paragraphs 2 and 3 Watson agrees to sign the General
Release, which is attached hereto as “Exhibit A,” within ten (10) days of the
Termination Date.

  

11.       Governing Law and Venue. This Settlement Agreement shall be governed,
interpreted and construed in accordance with the substantive laws of the State
of Florida applicable to contracts made and to be performed in that state
without regard to any forum’s choice of law rules or principles, place of
execution or place of performance. Venue for any disputes arising under this
Agreement shall lie solely in Duval County, Florida or the Middle District of
Florida.

  

12.       Counterparts. This Agreement may be executed in counterparts each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.

 

13.       Miscellaneous.

 

(a)       This Agreement, the General Release, and the Non-Competition and
Non-Solicitation Agreement represent the entire agreement of the parties with
respect to the settlement described herein. There are no oral promises,
representations or agreements with respect to such settlement outside the
express agreements set forth in writing in this Agreement, the General Release
attached hereto as “Exhibit A,” and the Non-Competition and Non-Solicitation
Agreement attached hereto as “Exhibit B.” However, the Asset Purchase Agreement
and other related documents previously executed by Watson remain in full force
and effect.

 

(b)       This Agreement may not be amended, modified or changed in any way
except by written document executed by each of the parties to this Agreement.

 

(c)       The parties to this Agreement intend that this Agreement and the
General Release are an accord and satisfaction of all pending disputes between
them including all claims and disputes alleged or which could have been alleged
in the Charge.

 

(d)       The parties hereto agree that this Agreement shall not be construed
for or against any party hereto because that party drafted all or part of this
Agreement.

 

5 

 

 

 

(e)       Watson has been advised by this, in writing, to consult with an
attorney concerning this Agreement before signing it.

 

14.       Severability. In the event a court of competent jurisdiction
determines that any part or provision of this Agreement is unenforceable, all
remaining provisions and parts of this Agreement shall remain in full force and
effect, and shall be fully enforceable.

 

This Separation and Settlement Agreement is made and entered into as of the date
first above written.

 

 

ALLIANCE MMA, INC.   Wilbur “Burt” Watson       By: /s/ John Price   /s/ Burt
Watson Name: John Price       Title: Chief Financial Officer            

 

 



6 

